NO. 07-02-00093-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MARCH 19, 2002, 

______________________________



RESHAWN L. JOHNSON,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;



NO. 97-424,513; HON. BRADLEY S. UNDERWOOD, PRESIDING

_______________________________



Before BOYD, C.J, QUINN, REAVIS and JOHNSON, J.J.

Reshawn L. Johnson, (Johnson), a current inmate with the Texas Department of Criminal Justice (TDCJ), filed a notice of appeal on February 21, 2002.  However, Johnson did not pay the $125 filling fee required from appellants pursuant to Texas Rule of Appellate Procedure 5.  Nor did he (at the time he noticed his appeal) file an affidavit pursuant to Texas Rule of Appellate Procedure 20.1 relieving him of his duty to do so.  By letter from this Court dated February 25, 2002, we informed appellant that “[u]nless the filing fee in the amount of $125.00 is paid . . . [his] appeal will be subject to dismissal.  
Tex. 

R. App. 
P. 42.3(c); See 
Holt v. F. F. Enterprises
, 990 S.W.2d 756 (Tex. App.--Amarillo 1998, pet. ref’d.).  

In apparent response to our February letter, the court received from Johnson a document entitled Affidavit of Indigency In Lieu of Cost Bond, wherein he represented that he was an indigent.  Yet, the affidavit does not comport with the requirements of an affidavit of indigence specified under Texas Rule of Appellate Procedure 20.1(b).  Nor was it filed within the deadlines set by Texas Rule of Appellate Procedure 20.1(c)(1) (establishing the deadline by which one must request leave to proceed as a pauper) and 20.1(c)(3) (establishing the deadline by which one must seek leave to extend the deadline contemplated under 20.1(c)(1)).  Nor was it accompanied by any motion for leave to extend either of those deadlines.   Thus, we conclude that appellant’s Affidavit of Indigency is ineffective to relieve him from his obligation to pay the aforementioned filing fee.    

Due to appellant’s failure to pay the filing fee, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3 (c). 

 

                                                               				Per Curiam

 

 

Do not publish.